Citation Nr: 1141425	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-22 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from January 1987 to April 1990.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further development of the claims.  

The Veteran was last afforded a VA examination for her lumbar spine disability in May 2007.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last spine examination is somewhat remote, and the Veteran has asserted that her lumbar spine disability has worsened since the last examination.  Specifically, she has reported that she currently experiences episodes of weakness, numbness, and shooting pain related to her lumbar spine about 3 to 4 times per month.  She has also indicated that she has incapacitating episodes of her lumbar spine disability about 2 to 3 times a week and that these episodes last anywhere from 1 day to 3 to 5 days.  There is also some indication that there may be some radiculopathy into a lower extremity.  This should be determined.

Because there may have been significant changes in the Veteran's condition, the Board finds that a new examination of the spine is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Additionally, the record shows that in a July 2010 statement through her representative, the Veteran asserted that she was unemployable due to her service-connected disabilities.  A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating has been raised by the record. 

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2011).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2011).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

In this case, the Veteran has been granted a 50 percent disability rating for a lumbar spine disability and a 0 percent rating for a left fibula fracture.  The combined disability rating is 50 percent.  38 C.F.R. § 4.25, Table I, Combined Ratings Table (2011).  The Veteran does not currently meet the percentage criteria of 38 C.F.R. § 4.16(a) (2011).  

However, even if the Veteran does not meet the percentage criteria laid out in 38 C.F.R. § 4.16(a), if her service-connected disabilities nevertheless prohibit her from obtaining and sustaining gainful employment, a TDIU rating may still be assigned if her service-connected disabilities prevent her from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(b) (2011).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration of all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a). 

The Board finds that an evaluation is needed as to whether the Veteran, solely as a result of her service-connected disabilities, is no longer able to be employed.  That is the overall functional impairment caused by the back pathology needs to be addressed.  It does not appear that an examiner has yet been asked to render an opinion as to the overall effect of the Veteran's service-connected disabilities alone on her ability to obtain and retain employment.  Therefore, the prudent and thorough course of action is to afford the Veteran an examination to ascertain the impact of her service-connected disabilities on her unemployability.  In light of the fact that the Veteran does not currently meet the minimum schedular criteria for a TDIU rating, referral of this case to the Director of the Compensation and Pension Service for extra-schedular consideration should be considered if the Veteran is found to be unemployable by reason of her service-connected disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination of the spine to determine the current severity of her lumbar spine disability.  Specifically, the examiner should perform range of motion testing on the spine and determine whether there is additional limitation of motion due to pain, weakness, fatigability, lack of endurance, or incoordination upon repetitive motion.  The examiner should also determine whether the Veteran has unfavorable ankylosis of the entire spine.  The examination must include x-rays of the Veteran's lumbar spine.  The examiner should also determine whether the Veteran has had incapacitating episodes of the spine in the past 12 months that required bed rest prescribed by a physician and treatment by a physician, and if so, state the total duration of the incapacitating episodes.  Finally, the examiner should determine whether the Veteran has any neurological impairment, to include radiating pain, weakness, and numbness, that is related to her lumbar spine disability, and if so, state whether such impairment is mild, moderate, moderately severe, or severe.  The examiner must review the claims folder and should note that review in the examination report.  Any impairment of the residuals of the left fibula fracture should also be set out. 
 
The examiner should also discuss the impact of her service-connected disabilities on her employability.  The examiner should evaluate and discuss the effect of all of the Veteran's service-connected disabilities on the Veteran's employability.  The examiner should describe all functional impairment, and indicate whether there are non-service connected disorders that also impact on employment.  The rationale for the opinion should be provided. 

2.  Then, readjudicate the claims, taking such additional development action as is deemed proper, including consideration of submission of the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for extra-schedular consideration, if appropriate.  If any decisions remain adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


